MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  Oct 05 2016, 8:24 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
W. Edward Skees                                          J. David Agnew
New Albany, Indiana                                      Gregory M. Reger
                                                         Lorch Naville Ward LLC
                                                         New Albany, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy French,                                          October 5, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         22A05-1601-PL-213
        v.                                               Appeal from the Floyd Superior
                                                         Court
Stephen R. Elkin and Vanessa G.                          The Honorable Susan L. Orth,
Elkin,                                                   Special Judge
Appellees-Plaintiffs,                                    Trial Court Cause No.
                                                         22D01-1212-PL-1947
And

Greg Harmon and 21st Century
Floor Covering, LLC,

Appellees-Defendants.




Riley, Judge.

Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016           Page 1 of 19
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Timothy J. French (French), appeals the trial court’s

      Order, enforcing a Mediation Settlement Agreement entered into with

      Appellees-Plaintiffs, Stephen R. Elkin (Elkin) and Vanessa G. Elkin

      (collectively, the Elkins).


[2]   We affirm.


                                                     ISSUE

[3]   French raises five issues on appeal, which we consolidate and restate as the

      following single issue: Whether the trial court erred in granting the Elkins’

      motion to enforce a mediated settlement agreement.


                           FACTS AND PROCEDURAL HISTORY

[4]   In 2008, Elkin and Greg Harmon (Harmon) were business partners. On

      February 11, 2008, they filed Articles of Organization to form the limited

      liability company of Elkin & Harmon LLC. Then, on June 2, 2008, Elkin and

      Harmon filed Articles of Organization to establish 21st Century Floor Covering,

      LLC (the Company). The Company operated in Floyd County, Indiana.


[5]   On August 16, 2010, the Company received a $100,000 loan from Stock Yards

      Bank & Trust Company (Stock Yards Bank), which was guaranteed by the

      United States Small Business Administration (SBA). The Elkins and Harmon

      also personally guaranteed the SBA Loan. Specifically, the SBA Loan was

      secured, in part, by the Elkins’ personal residence.


      Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 2 of 19
[6]   On May 20, 2011, Elkin, Harmon, French, and the Company executed a

      Limited Liability Company Interest Sale and Assignment Agreement (Purchase

      Agreement). Pursuant to the Purchase Agreement, French “purchase[d] from

      Elkin, all of Elkin’s right, title and interest in” the Company. (Appellant’s App.

      p. 50). In addition to paying $20,000 for Elkin’s share of the Company, French

      agreed “that he shall assume and cause to be assumed all of those Liabilities set

      forth in Schedule C [of the Purchase Agreement], and have Elkin released from

      liability therefore.” (Appellant’s App. p. 50). Although there is no “Schedule

      C” document attached to the Purchase Agreement, there is a document entitled

      “Schedule of Guarantees and Personal Liability to be Rescinded” located

      between Exhibits B and D. (Appellant’s App. p. 72). This Schedule of

      Guarantees identifies, in relevant part, a balance on the Company’s SBA Loan

      of $93,448.07. 1 Following the execution of the Purchase Agreement, Harmon

      and French each owned a 50% interest in the Company.


[7]   In accordance with the terms of the Purchase Agreement, French took steps to

      refinance the SBA Loan. Stock Yards Bank submitted a request to the SBA,

      seeking to “replace [the Elkins’] guaranty with that of [French].” (Appellant’s

      App. p. 143). In July of 2011, the SBA issued a recommendation to “allow

      request for the buyout of [Elkin] and [the] release of personal residence, and

      add new guaranty of [French] and his property. However since the loan is not



      1
        We note that these provisions are contained in the copy of the Purchase Agreement that is attached to the
      Elkins’ Motion to Enforce Settlement filed on April 15, 2015. As will be discussed below, a different
      Purchase Agreement is attached to the Elkins’ Complaint.

      Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016           Page 3 of 19
      seasoned[,] recommend decline request to release guaranty of [the Elkins] at

      this time.” (Appellant’s App. p. 143). On September 6, 2011, Stock Yards

      Bank amended the SBA Loan agreement to reflect that French “has assumed all

      personal liability of [the Elkins] under [the SBA Loan].” (Appellant’s App. p.

      93). According to Elkin, when he met with Harmon and French at Stock Yards

      Bank for the closing of the SBA Loan refinance, Stock Yards Bank informed

      the parties “that [Elkin’s] name was [going to] be left on there, but [his] house

      was [going to] be taken off.” (Tr. p. 15). Thereafter, Elkin took no further

      action with respect to the SBA Loan or his release therefrom because, as he

      stated, he believed that he “would be all right because [Harmon and French

      were going to] pay the loan back. It wasn’t that much and their houses were

      connected to it. And so I never gave it . . . another thought. . . . I didn’t think

      that they weren’t [going to] pay it.” (Tr. p. 42).


[8]   On December 13, 2012, the Elkins filed a Complaint, alleging that Harmon,

      French, and the Company breached the Purchase Agreement by “fail[ing] to

      make regular and consistent payments on the obligations [of the Purchase

      Agreement], and as a result the debt fell delinquent.” (Appellant’s App. p. 13).

      According to the Elkins, they had become “personally liable to creditors for

      debts assumed by [Harmon, French, and the Company].” (Appellant’s App. p.

      13). Nearly two years after the lawsuit was filed, on August 13, 2014, the

      parties executed a Mediation Settlement Agreement. Pursuant to the

      Mediation Settlement Agreement, Harmon, French, and the Company




      Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 4 of 19
               agree[d] to pay [the Elkins] the total sum of $11,000.00, as full
               and final settlement of all claims that [the Elkins] have, had or
               may have as a result of the [P]urchase [A]greement entered into
               with [Harmon, French, and the Company] on or about May 20,
               2011, and all claims that were or could have been asserted in the
               subsequent cause of action filed by [the Elkins].


       (Appellant’s App. p. 47). The Mediation Settlement Agreement also stipulates

       that “[a]s further consideration for this [Mediation Settlement] Agreement,

       Harmon and French warrant that all liabilities listed on ‘Schedule C’ to [the]

       [P]urchase [A]greement have been satisfied, paid in full, and/or refinanced to release any

       personal guarantees by or on behalf of the Elkins.” (Appellant’s App. p. 47)

       (emphasis added).


[9]    Prior to the Mediation Settlement Agreement—i.e., as early as March 16, 2014,

       the Company became delinquent in its repayment of the SBA Loan; however, it

       does not appear that this delinquency was brought to the attention of the Elkins

       prior to the execution of the Mediation Settlement Agreement. At some point,

       the SBA pursued repayment of the SBA’s Loan from French as a guarantor. In

       September of 2014, French negotiated with the SBA for the “release of his

       personal guaranty and the SBA’s . . . lien on his residence” in exchange for a

       cash payment of $11,750. (Appellant’s App. p. 126).


[10]   Two months after French settled with the SBA and secured the release of his

       personal guaranty, on December 28, 2014, Elkin received a notice from the

       SBA that the Company’s SBA Loan was delinquent. The notice stated that

       Elkin was required to remit $59,678.86 in order to avoid being referred to the

       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 5 of 19
       U.S. Department of the Treasury for collection. On March 4, 2015, Elkin

       received a notice from the Department of the Treasury, which indicated that the

       balance on the SBA Loan was $60,548.70. The Department of the Treasury

       informed Elkin that “[c]ollection action will continue unless you make

       payment, within ten (10) days . . . , in the amount of $77,502.34, which includes

       all applicable fees, interest, and penalties.” (Appellant’s App. p. 86).


[11]   On April 15, 2015, the Elkins filed a Motion to Enforce Settlement, claiming

       that, contrary to the warranty in the Mediation Settlement Agreement, the SBA

       Loan “obligation apparently [has] not been released, satisfied or paid in full as

       the Elkins are now receiving (since the mediation) letters from the [SBA]

       demanding immediate payment of the obligation.” (Appellant’s App. p. 46).

       On May 6, 2015, French filed a response, arguing that he had “satisfied his

       obligations under the [Mediation Settlement Agreement]” by substituting his

       personal guaranty for that of the Elkins on the SBA Loan. (Appellant’s App. p.

       88). On May 21, 2015, the trial court conducted a hearing on the Elkins’

       motion. 2 Following the hearing but prior to the trial court’s ruling, on May 27,

       2015, the Department of the Treasury sent Elkin a notice of intent to garnish his

       wages if he did not pay $77,019.72 or establish a payment plan prior to June 26,

       2015. Thus, on June 3, 2015, the Elkins filed a Supplemental Motion to




       2
         Harmon was not at this hearing, nor was he represented by counsel. In fact, it appears that, following the
       Mediation Settlement Agreement, Harmon has not acknowledged or participated in any court proceedings
       relating to this matter. Although he is listed as an Appellee-Defendant in this case, Harmon has not filed a
       brief.

       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016            Page 6 of 19
       Enforce Settlement and Request for Damages and Sanctions, arguing that the

       notice of intended garnishment should serve “as further evidence of the breach

       of the Mediation [Settlement] Agreement on the part of Harmon and French.”

       (Appellant’s App. p. 101).


[12]   On June 12, 2015, the trial court issued an order, granting the Elkins’ Motion to

       Enforce Settlement. The trial court determined that Harmon and French had

       breached the Mediation Settlement Agreement because they had warranted that

       the SBA Loan was either “satisfied, paid in full, and/or refinanced to release

       any personal guarantees by or on behalf of the Elkins.” (Appellant’s App. p.

       108). Because the SBA had intercepted the Elkins’ tax refund in the amount of

       $1,344, the court ordered Harmon and French to pay the Elkins the same sum.

       The court also ordered Harmon and French to comply with the terms of the

       Mediation Settlement Agreement within sixty days.


[13]   Instead of making a payment to the Elkins, on June 22, 2015, French filed a

       Motion to Avoid Settlement Agreement. He argued that the Mediation

       Settlement Agreement should be dissolved based on mutual mistake because

       “Elkin failed to obtain a release [from the SBA] and did not disclose this fact to

       French.” (Appellant’s App. p. 112). On July 1, 2015, the Elkins filed their

       Third Motion to Enforce Settlement along with a Request for Sanctions. On

       July 9, 2015, the trial court summarily denied French’s Motion to Avoid

       Settlement Agreement.




       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 7 of 19
[14]   Still, neither French nor Harmon complied with the trial court’s orders, so on

       September 28, 2015, the Elkins filed a Motion for Rule to Show Cause and

       requested a hearing. On October 27, 2015, French filed a Motion for Relief

       from Order, again arguing that the Mediation Settlement Agreement should be

       set aside because he agreed to it only “after being falsely convinced that [the

       Elkins] were released of all liability under their personal guarant[y] agreements

       with the SBA.” (Appellant’s App. p. 136). On November 24, 2015, the trial

       court conducted a hearing. During the hearing, Elkin testified that neither

       Harmon nor French had paid the $1,344 ordered by the court on June 12, 2015.

       Furthermore, Elkin explained that, in order to avoid having his credit score

       tarnished by non-payment, he negotiated with the SBA and settled the

       $77,019.72 delinquency by paying $16,750.


[15]   On December 31, 2015, the trial court issued its Order. The trial court denied

       French’s Motion for Relief from Order and “again order[ed] that the settlement

       be enforced as it has done on two prior occasions.” (Appellant’s App. p. 158).

       Specifically, the trial court ordered that French and Harmon “must

       immediately pay the sum of $1,344.00 to the Elkins and that . . . Harmon and .

       . . French must also pay the amount of $16,750.00 to the Elkins within [thirty]

       days as a means of enforcing the agreement and by virtue of their failure to

       follow the Order of June 12, 2015.” (Appellant’s App. p. 159). Finally, the

       trial court ordered Harmon and French to “pay $2,100 in attorney fees

       associated with the enforcement of the Mediation [Settlement] Agreement and




       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 8 of 19
       by virtue of their failure to follow the [c]ourt’s Order of June 12, 2015 within

       [thirty] days.” (Appellant’s App. pp. 159-60).


[16]   French now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                          I. Verified Motion to Strike

[17]   We first address French’s Verified Motion to Strike, which he filed with this

       court on July 11, 2016. On July 15, 2016, our motions panel held French’s

       motion in abeyance to be decided by the writing panel. Indiana Appellate Rule

       42 provides that we “may order stricken from any document any redundant,

       immaterial, impertinent, scandalous or other inappropriate matter.”


[18]   In his Motion to Strike, French accuses the Elkins of furtively altering the terms

       of the Purchase Agreement. French further asserts that the Elkins, in their

       appellate brief, “attempt to cover-up [sic] their introduction of [the altered

       Purchase Agreement] by falsely claiming it was an attachment to the Mediation

       Settlement Agreement” when, in fact, “[t]ere were no exhibits or documents

       attached to the Mediation Settlement Agreement at the time of execution.”

       (Motion to Strike pp. 2, 5). Instead, the Mediation Settlement Agreement

       simply makes a reference to “‘Schedule C’ to said [P]urchase [A]greement.”

       (Appellant’s App. p. 47). Therefore, pursuant to Appellate Rule 42, French

       moves “to strike from [the Elkins’] Brief all statements and references asserting

       [there] were exhibits or documents attached to the Mediation Settlement

       Agreement” because these statements “are completely false and, as a result,


       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 9 of 19
       impertinent and inappropriate.” (Motion to Strike pp. 3-4). In particular,

       French requests that we strike nine separate statements from the Elkins’ brief

       which, in some form, suggest that “‘Schedule C’ was attached as an exhibit” to

       the Mediation Settlement Agreement. (Motion to Strike p. 3).


[19]   While we agree with French that the Mediation Settlement Agreement does

       not, itself, include any exhibits or attachments, it does specifically refer to

       Schedule C of the Purchase Agreement. Moreover, attached to the Elkins’

       Motion to Enforce Settlement, which is the basis for the present appeal, are

       multiple exhibits, including the Mediation Settlement Agreement and a copy of

       the Purchase Agreement (and thus Schedule C). As such, we do not find that

       the Elkins’ references to Schedule C as an attachment to the Mediation

       Settlement Agreement amount to a “cover-up” of an altered Purchase

       Agreement. (Motion to Strike p. 2). Furthermore, because we are able to

       distinguish between the documents attached to the Motion to Enforce

       Settlement and the Mediation Settlement Agreement itself, we decline to strike

       the requested statements.


                            II. Enforcement of Mediation Settlement Agreement

[20]   French claims that the trial court erroneously enforced the Mediation

       Settlement Agreement. “Settlement agreements are governed by the same

       general principles of contract law as any other agreement.” Zukerman v.

       Montgomery, 945 N.E.2d 813, 819 (Ind. Ct. App. 2011). In general, “the

       interpretation of the construction or legal effect of a contract is a question of law

       to be determined by the court.” Id. In addition, “[t]he unambiguous language

       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 10 of 19
       of a contract is conclusive and binding on the parties and the court, and the

       parties’ intent is determined from the four corners of the document. We will

       neither construe unambiguous provisions nor add provisions not agreed upon

       by the parties.” Id. (internal citation omitted).


                                                  A. Vagueness

[21]   French argues that the Mediation Settlement Agreement is unenforceable

       because it is vague. A longstanding tenet of contract law states that in order

       “[t]o be valid and enforceable, a contract must be reasonably definite and

       certain.” Id. Although “absolute certainty in all terms is not required,” a

       contract will not be enforceable absent “reasonable certainty in the terms and

       conditions of the promises made, including by whom and to whom.” Id. In

       other words, a contract is required to include essential terms that will “provide

       a basis for determining the existence of a breach and for giving an appropriate

       remedy.” Id. Here, French contends that the Mediation Settlement

       Agreement, which references Schedule C of the Purchase Agreement, “is not

       definite and clear enough to determine a breach or identify a remedy for an

       alleged breach” because “the Elkins have placed several versions of [the

       Purchase Agreement] in the record.” (Appellant’s Br. p. 10).


[22]   There are two versions of the Purchase Agreement in the record. The first

       version is attached to the Elkins’ Complaint, and it was executed by Elkin,

       Harmon, French, and Elkin & Harmon LLC on May 20, 2011. In this

       document, French agreed to purchase Elkin’s share of Elkin & Harmon LLC

       for $10,000. French also agreed to “assume and cause to be assumed all of

       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 11 of 19
       those Liabilities set forth in Schedule C . . . and have Elkin released from

       liability therefore.” (Appellant’s App. p. 15). While there is no document

       attached to the Purchase Agreement identified as “Schedule C,” the Purchase

       Agreement does include an “Exhibit C” which is entitled “Schedule of

       Guarantees and Personal Liability to be Rescinded.” (Appellant’s App. pp. 36-

       37). This Schedule of Guarantees solely identifies a $205,020.56 debt that Elkin

       & Harmon LLC owed to Stock Yards Bank, which is described as “Elkin &

       Harmon Debt For 2000 Grant Line.” (Appellant’s App. p. 37). In turn, a

       slightly different version of the Purchase Agreement is attached to the Elkins’

       Motion to Enforce Settlement. Although nearly identical in most respects, this

       version includes the Company as a party instead of Elkin & Harmon LLC, and

       the purchase price is listed as $20,000. Additionally, the Schedule of

       Guarantees lists, among other debts, the SBA Loan with an outstanding

       balance of $93,448.07. It does not list the $205,020.56 debt to Stock Yards

       Bank. Finally, we note that this version does not include a signatory page.


[23]   From the record, it is evident that throughout these proceedings, the trial court

       and parties all relied upon the version of the Purchase Agreement attached to

       the Elkins’ Motion to Enforce Settlement Agreement. According to French,

       however, “there is no evidence in the record suggesting [that he] agreed that the

       version [of the Purchase Agreement] attached to the Elkins’ Motion to Enforce

       Settlement Agreement is the document agreed to in mediation.” (Appellant’s

       Br. p. 11). On the other hand, the Elkins contend that French has waived any




       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 12 of 19
       right to challenge the authenticity of the Purchase Agreement attached to their

       Motion to Enforce Settlement Agreement. We agree with the Elkins.


[24]   It is well established that a party may not raise an argument before an appellate

       court unless the party raised that argument or issue with the trial court.

       Merrillville 2548, Inc. v. BMO Harris Bank N.A., 39 N.E.3d 382, 389 (Ind. Ct. App.

       2015), trans. denied.


               This rule exists because trial courts have the authority to hear
               and weigh the evidence, to judge the credibility of witnesses, to
               apply the law to the facts found, and to decide questions raised
               by the parties. Appellate courts, on the other hand, have the
               authority to review questions of law and to judge the sufficiency
               of the evidence supporting a decision. The rule of waiver in part
               protects the integrity of the trial court; it cannot be found to have
               erred as to an issue or argument that it never had an opportunity
               to consider.


       Id. (internal citations omitted) (quoting GKC Ind. Theatres, Inc. v. Elk Retail

       Investors, LLC, 764 N.E.2d 647, 651 (Ind. Ct. App. 2002)). That is to say, “an

       intermediate court of appeals . . . is not the forum for the initial decisions in a

       case.” Id. (quoting GKC Ind. Theatres, Inc., 764 N.E.2d at 651). As a result,

       issues not presented to the trial court are generally waived on appeal. Id.

       (quoting GKC Ind. Theatres, Inc., 764 N.E.2d at 651).


[25]   In the present case, there were two hearings and numerous motions filed

       regarding the Elkins’ motions to enforce the Mediation Settlement Agreement.

       Yet, French never raised as an issue the fact that the Purchase Agreement

       attached to the Elkins’ Motion to Enforce Settlement Agreement differs from
       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 13 of 19
       the contract attached to their Complaint. Furthermore, when the Purchase

       Agreement, along with Schedule C identifying the SBA Loan, was admitted

       into evidence during the May 21, 2015 hearing, French made no objection. In

       fact, French remarks in his appellate brief that he first noticed “the Elkins’ use

       of the two versions while compiling the Appendix.” (Appellant’s Br. p. 11 n.1).

       Also, French never argued at the trial court that the $93,448.07 SBA Loan was

       not among the debts that he warranted had been satisfied through the

       Mediation Settlement Agreement. Rather, French, through his attorney, 3

       argued that he was aware of his obligation to refinance the SBA Loan in order

       to secure the release of the Elkins’ guaranty. Thus, he posited that he had

       complied with the Mediation Settlement Agreement because he did, in fact,

       refinance the SBA Loan and, in so doing, believed that the Elkins had been

       released from their personal guaranty. By failing to challenge the authenticity

       of the Purchase Agreement—and Schedule C in particular—at the trial court,

       French has waived this matter for appeal.


[26]   Waiver notwithstanding, we find that French’s vagueness argument fails.

       Although not addressed by either party, based on our review of the two versions

       of the Purchase Agreement, it actually appears that there were two separate

       contracts entered into on the same day, pursuant to which French agreed to

       purchase Elkin’s interest in two different companies—i.e., Elkin & Harmon




       3
        Represented by counsel, French did not personally appear at either of the hearings held on the Elkins’
       motions to enforce the Mediation Settlement Agreement.

       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016          Page 14 of 19
       LLC for $10,000 and the Company for $20,000. The Mediation Settlement

       Agreement explicitly pertains to the Purchase Agreement involving the

       Company as a party. Accordingly, Schedule C for this Purchase Agreement

       (i.e., the Schedule of Guarantees located between Exhibits B and D) identifies,

       among other debts, a balance on the Company’s SBA Loan of $93,448.07.

       Based on the plain language of the Mediation Settlement Agreement, French

       expressly warranted that this SBA Loan had been “satisfied, paid in full, and/or

       refinanced to release any personal guarantees by or on behalf of the Elkins.”

       (Appellant’s App. p. 47). Therefore, the Mediation Settlement Agreement is

       not unenforceable due to vagueness.


                                             B. Mistake or Surprise

[27]   French also argues that the trial court erroneously denied his Motion for Relief

       from Order because the Mediation Settlement Agreement is void due to mistake

       or surprise. Indiana Trial Rule 60(B)(1) provides that a “court may relieve a

       party . . . from a judgment” due to “mistake, surprise, or excusable neglect.” A

       party filing a motion under Trial Rule 60(B)(1) “must allege a meritorious claim

       or defense.” Ind. Trial Rule 60(B). In his Motion for Relief from Order,

       French argued that the Mediation Settlement Agreement “should be set aside

       and renegotiated” because he entered into it “after being falsely convinced that

       [the Elkins] were released of all liability under their personal guarant[y]

       agreements with the SBA.” (Appellant’s App. p. 136). On appeal, he asserts

       that the trial court should have granted his requested relief because he was

       “misled by [Stock Yards Bank] and Elkin and executed the Mediation


       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 15 of 19
       Settlement Agreement believing Elkin’s personal guarant[y] had been released.”

       (Appellant’s Br. p. 13).


[28]   A trial court’s decision to grant or deny a motion for relief from order is

       accorded “substantial deference on appeal.” Rissler v. Lynch, 744 N.E.2d 1030,

       1032 (Ind. Ct. App. 2001). On review, we will uphold the trial court’s

       determination absent an abuse of discretion. Id. It is an abuse of discretion “if

       the trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before the court, or if the court has misinterpreted the law.” Id.

       We will neither reweigh the evidence nor substitute our judgment for that of the

       trial court. Id. The trial court’s determination of surprise or mistake under

       Trial Rule 60(B)(1) “must turn upon the unique factual background of each

       case.” Id. French bears the burden of establishing grounds for relief. Id.


[29]   In this case, we find that French has failed to satisfy his burden of proving that

       he is entitled to relief because he had mistaken information when he executed

       the Mediation Settlement Agreement. Rather, there is evidence establishing

       that Stock Yards Bank amended its loan agreement to allow French to assume

       the Elkins’ personal liability for the SBA Loan. However, the SBA did not

       release the Elkins’ personal guaranty. Instead, the SBA released its lien on the

       Elkins’ residence when French was added as a guarantor, but because “the loan

       [was] not seasoned,” the SBA declined to release the Elkins’ personal guaranty.

       (Appellant’s App. p. 143). Elkin testified that when he met with Harmon and

       French for the closing of the SBA Loan refinance, Stock Yards Bank informed

       all parties “that [Elkin’s] name was [going to] be left on there, but [his] house

       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 16 of 19
       was [going to] be taken off.” (Tr. p. 15). Based on this evidence, we cannot say

       that the trial court abused its discretion by denying French’s Motion for Relief

       from Order and enforcing the Mediation Settlement Agreement.


                                      C. Indemnification and Attorney Fees

[30]   Lastly, French asserts that the trial court’s Order enforcing the Mediation

       Settlement Agreement is both contrary to the parties’ intent and unsupported by

       the evidence. In particular, he argues that the Mediation Settlement Agreement

       does not provide for indemnification, and it specifically states that “[a]ll parties

       agree to pay their own attorney’s fees and related case expenses.” (Appellant’s

       App. p. 48). Yet, the trial court ordered that he and Harmon must pay $16,750

       to the Elkins “as a means of enforcing” their warranty “that the SBA loan

       would be paid in full or refinanced to release any personal guarantees by or on

       behalf of the Elkins.” (Appellant’s App. p. 159). The trial court also ordered

       French and Harmon to “pay $2,100 in attorney fees associated with the

       enforcement of the Mediation [Settlement] Agreement and by virtue of their

       failure to follow the [c]ourt’s Order of June 12, 2015 within [thirty] days.”

       (Appellant’s App. p. 160). 4


[31]   “When construing the meaning of a contract, our primary task is to determine

       and effectuate the intent of the parties.” Trustcorp Mortg. Co. v. Metro Mortg. Co.,

       867 N.E.2d 203, 212 (Ind. Ct. App. 2007). Where, as here, the contract’s



       4
         We decline to address the issue of attorney fees as French has failed to set forth a cogent argument with
       appropriate citations to authorities. Ind. Appellate Rule 46(A)(8)(a).

       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016            Page 17 of 19
       language is unambiguous, the parties’ intent must “be determined from the four

       corners of the contract.” Id. The Mediation Settlement Agreement states that

       “Harmon and French warrant that all liabilities listed on ‘Schedule C’ to [the]

       [P]urchase [A]greement have been satisfied, paid in full, and/or refinanced to

       release any personal guarantees by or on behalf of the Elkins.” (Appellant’s

       App. p. 47). We find it clear from the Mediation Settlement Agreement that

       the parties intended for Harmon and French to be financially responsible for all

       of the debts listed on Schedule C of the Purchase Agreement. Thus, when the

       Elkins were, in fact, required to pay for the SBA Loan, it was proper for the

       trial court to order Harmon and French to reimburse them. Harmon and

       French might have been liable for the full loan balance of $77,019.72, but, as

       the trial court found, “[t]he Elkins reasonably mitigated the damages by

       resolving the issue with the SBA for $16,750.” (Appellant’s App. p. 159).

       French argues that “Elkin offered no evidence that he actually paid the $16,750

       the trial court ordered French to pay.” (Appellant’s Br. p. 14). We disagree.

       Elkin specifically testified that he negotiated and resolved the SBA loan by

       paying $16,750, and it is not the role of this court to reweigh evidence.

       Therefore, the trial court’s Order is not contrary to the parties’ intent in the

       Mediation Settlement Agreement, and it is supported by the evidence.


                                               CONCLUSION

[32]   Based on the foregoing, we conclude that the trial court properly ordered the

       enforcement of the Mediation Settlement Agreement.


[33]   Affirmed.
       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 18 of 19
[34]   Kirsch, J. concurs


[35]   Bailey, J. concurs in result




       Court of Appeals of Indiana | Memorandum Decision 22A05-1601-PL-213 | October 5, 2016   Page 19 of 19